WALD, Circuit Judge,
dissenting:
Although I agree with the majority that this court’s jurisdiction depends on whether the approval of the pilot program grants falls within a “function[ ], power[ ] [or] duty” transferred from the Interstate Commerce Commission (“ICC”) to the Department of Transportation (“DOT”) in 1966, I cannot agree with its unduly constricted definition of “function.” I believe that the drug and alcohol testing of commercial truck drivers is indeed carried out by the Secretary in the exercise of his broad, statutorily-based “functions, powers and duties” relating to motor carrier safety. The pilot program is certainly related generally to his function of regulating motor carrier safety and more specifically to his function of investigating and reporting on the need for federal regulation of drivers’ qualifications. Both of these functions were included in the 1966 transfer from the ICC to the DOT.
I. The 1966 Transfer and Judicial Review
As the majority notes, the 1966 act creating the Department of Transportation provided:
Orders and actions of the Secretary in the exercise of functions, powers, and duties transferred under this chapter ... shall be subject to judicial review to the same extent and in the same manner as if such orders and actions had been by the department or agency exercising such functions, powers, and duties immediately preceding the transfer.
49 U.S.C. § 1653(e) (emphasis added). Our jurisdictional analysis accordingly must focus on two questions: First, was the solicitation and approval of the state testing programs an “order” or “action” of the kind reviewable under the Act? Second, did the Secretary implement the pilot program in the exercise of “functions, powers, and duties transferred” in 1966 from the ICC to the DOT?
A. Orders and Actions
It seems obvious that the Secretary’s entry into grant agreements with the four pilot states constitutes an “order” or “action” within the meaning of § 1653(c). The text itself shows that Congress authorized Hobbs Act review to broadly encompass “orders and actions,” not merely rules or regulations. It is well-established that “orders” reviewable under the Hobbs Act include the grant of a license or other benefit, see, e.g., Airporter of Colorado, Inc. v. ICC, 866 F.2d 1238 (10th Cir.1989) (Hobbs Act review of grant of common carrier certificate), and “actions” is, if anything, broader. See Cousins v. Secretary of Transportation, 880 F.2d 603 (1st Cir.1989) (en banc) (§ 1653(c) challenge to DOT’s refusal to waive, amend or modify regulation barring deaf persons from driving tractor trailers). The majority cites no indicia of congressional intent in legislative history or otherwise to restrict the ordinary meaning of these terms. Therefore, the fact that peti*77tioners challenge not a “federal regulatory program relating to drivers’ qualifications,” Majority opinion (“Maj. op.”) at 75 (emphasis in original), but the Secretary’s actions in soliciting and approving the four pilot grants, is immaterial under § 1653(c).
B. Functions, Powers and Duties
The second question is whether the Secretary’s actions were taken pursuant to any of the “functions, powers, and duties” transferred from the ICC to the DOT in 1966.1 Two transferred functions are particularly important here. First is the “power[] and dut[y] ... to regulate” motor carrier safety, including the authority to “establish reasonable requirements with respect to ... qualifications ... of [motor carrier] employees,” 49 U.S.C. § 304(a)(1) (1964). Second is the power “to investigate and report on the need for Federal regulation ... of the qualifications ... of [motor carrier] employees.” Id. § 325. Additionally, the predecessor ICC had been authorized “to avail itself of the cooperation, services, records, and facilities of such State authorities as fully as may be practicable, in the enforcement or administration” of any of its statutory responsibilities. Id. § 305(a)(5).
With respect to the general function of regulating motor carrier safety, the Omnibus Transportation Employee Testing Act of 1991, which launched the pilot drug-testing program, was based on congressional findings on the dangers of drug and alcohol abuse among operators in the nation’s transportation systems, including truck drivers, and its legislative history was replete with references to the link between drug and alcohol testing and safety. See, e.g.; S.Rep. No. 54, 102d Cong., 1st Sess. 1 (1991) (“Conference Report”). Congress specifically con-eluded that “[w]ith respect to the commercial motor carrier industry, the number of alcohol and drug-related accidents has been high.” Id. at 3.
Section 5 of the Act, which dealt directly with testing to enhance motor carrier safety, see id. at 29, and which included both the requirement for carrier-administered, or employer, testing and the challenged pilot program, is' particularly instructive. The employer testing was undertaken “in the interest of safety,” id. at 1, and the pilot program was designed to complement the employer-testing program by addressing the “unique” situation of motor carrier owner-operators who “might avoid detection through the carrier-administered testing established under this legislation.” Id. at 12. The pilot program was thus designed to close a potential loophole in the employer-testing program and must be deemed to fulfill the same safety function. Indeed, no court or agency has yet suggested any permissible function, other than safety, for the suspicionless drug testing of transportation employees. See, e.g., Skinner v. Railway Labor Executive Association, 489 U.S. 602, 621 & n. 5, 109 S.Ct. 1402,1415 & n. 5, 103 L.Ed.2d 639 (1989) (upholding testing of railroad employees based on the “special needs” of protecting life and property and on the absence of proof that testing program was mere pretext for law enforcement purposes). Accordingly, I conclude that the Secretary’s actions with respect to this pilot program do, indeed, come within his function — transferred from the ICC — of regulating motor carrier safety.
Second, the pilot program also falls within the Secretary’s transferred function of investigating and reporting on the need for federal regulations with respect to qualifications of commercial truck drivers. 49 U.S.C. § 325 (1964 ed.).2 As for investigation, the Secre*78tary himself has emphasized the research and study functions the pilot program fulfills. As for reporting, the statute requires that the Secretary report to Congress on the results of the pilot program, including “any recommendations of the Secretary concerning the desirability and implementation of a system for the random testing of operators of commercial motor vehicles.” 49 U.S.C.App. § 2717 note. Although Congress clearly intended for the report to address the feasibility, advisability and potential federal funding of random testing by state enforcement agencies, it expressly did not “preclude consideration” of federal testing. Conference Report at 34. The Secretary’s required recommendations thus fit comfortably within his function of reporting on the need for federal regulations governing the safety qualifications of certain motor carrier employees, specifically owner-operators.
The majority, however, proposes a much narrower definition of function, arguing that the relevant “function” here is offering grants to states in a pilot program, which the Secretary was not authorized to do until after 1966. Although this position is not implausible, as the term “function” is not so clearly defined in the statute as to preclude such a reading, I ultimately find this interpretation unpersuasive for several reasons.
First, the transfer statute specifically addresses itself to the basic “functions” in the exercise of which the Secretary may take actions, and not just to the statutory authority for the particular actions he may take to implement those broader functions. The broad language of § 1653(c), which governs review of orders and actions taken in the exercise of the Secretary’s inherited functions, in no way limits our review to orders or actions taken pursuant to authority granted in a then-existing statute. Cf. Maj. op. at 75 (Secretary’s function not derived from “statutes formerly administered by the ICC”).3 As discussed above, it is the “functions, powers, and duties” authorized by preexisting statutes that were transferred, not the precise means of carrying them out. And the Secretary’s actions here are indisputably in the exercise of functions authorized by then-existing statutes, including those “relating generally to investigation of ... service of [motor carrier] employees” and “relating generally to qualifications ... of employees.” Section 6(e)(6)(B) and (C), Department of Transportation Act, H.R. 15963, 89th Cong., 2d Sess. (1966). Moreover, even though the Secretary may have lacked broad grant-making authority in 1966, the ICC was authorized to cooperate with the states in the enforcement or administration of its functions, 49 U.S.C. § 305 (1964 ed.), which is precisely what it did here through the newly-authorized pilot program.4 It is therefore immaterial to the transfer of the safety-related function that the statute giving the Secretary authority to make grants in the exercise of that function was enacted after the 1966 transfer.
Additionally, the statutory provision adjacent to § 1653(c) strongly suggests that Congress intended “function” to denote something broader than the specific statutory authority to exercise that function. It provides: “In the exercise of the functions, powers, and duties transferred under this chapter, *79the Secretary ... shall have the same authority as that vested in the department or agency exercising such functions, powers, and duties immediately preceding their transfer____” 49 U.S.C. § 1658(d) (emphases added). Here, for example, this would mean that, in exercising the functions of regulating motor carrier safety, reporting on the need for safety regulations, and entering into cooperative arrangements with the states, the Secretary would not have the authority to award grants to states where the ICC did not have such pre-transfer authority. But to say that making such grants would fall outside the Secretary’s authority does not mean that making such grants would fall outside the motor carrier safety function. The statute clearly allows for the later expansion of authority in the exercise of a transferred function.
Where the Secretary acts pursuant to a transferred function, I cannot believe that Congress intended for our jurisdiction to hinge on the particular means, such as funding pilot programs, by which he performs that function. If it did, the jurisdictional consequences for review of his actions would be so chaotic as not to be attributable to a rational lawmaking body. Under such a static concept of § 1653(c), whenever the Secretary carried out even the most traditional pre-1966 ICC function through a more modern, post-1966 method, courts of appeals would have no jurisdiction to review that action, and district courts, subject of course to eventual appeal in this court, would take over the initial review. Casting § 1653(c) in such a “rigid historical mold,” see Schuler v. Federal Railroad Admin., 404 F.Supp. 920, 921 (S.D.N.Y.1975), could mean, for example, that courts of appeals would not have jurisdiction to review the Secretary’s drug-testing regulations if the Secretary did not receive drug-testing authority from the ICC in 1966, even though the authority to regulate commercial driver qualifications was a longstanding ICC function. Moreover, if any action, including promulgating regulations, taken pursuant to a post-1966 statute were to be reviewed initially in a district court, this would involve district courts to an unprecedented extent in reviewing DOT regulations. Congress has generally reserved this task to the courts of appeals, and there is every reason to believe it attempted to do just that in § 1653(c) by continuing Hobbs Act review, which gives courts of appeals exclusive jurisdiction to review rules, regulations and final orders of the ICC. 28 U.S.C. § 2342(5).
Finally, other courts have employed the more sensible reading of § 1653(c), looking to the broader function being exercised, not to the specific means being employed. See, e.g., Owner-Operators Ind. Drivers Ass’n v. Skinner, 931 F.2d 582, 585 (9th Cir.1991) (the “fledgling Department's] ... responsibility for ... motor carrier safety and commercial driver qualification regulations” translated into court of appeals jurisdiction to review drug-testing regulations); Cousins v. Secretary of Transportation, 880 F.2d 603, 611 (1st Cir.1989) (en banc) (regulations governing hearing requirements for drivers, which were alleged to violate the Rehabilitation Act of 1973, fit within the Secretary’s exercise of the “driver safety regulation” function). In the same vein, when determining the extent and scope of judicial review under § 1653(c), courts have inquired whether “the literal language of [§ 1653(c) ] permits us to read it as accommodating” later changes by Congress, Cousins, 880 F.2d at 611, and have striven to preserve § 1653(c)’s intent by incorporating into it those subsequent legislative changes made in the review of its original operating statutes. See, e.g., Skinner, 9,31 F.2d at 587 (“reconciling” § 1653(c)’s provision for judicial review of DOT orders “to the same extent and in the same manner” as ICC orders to incorporate 1975 legislation redirecting ICC challenges from three-judge district courts to courts of appeals); Center for Auto Safety v. Skinner, 936 F.2d 1315 (D.C.Cir.1991) (per curiam) (same).
My belief that this is the correct reading of § 1653(c) is shared by the DOT, which itself concluded that, because the Secretary was exercising functions authorized by statutes in effect at the time of the transfer, it does not *80matter for purposes of § 1653(c) jurisdiction that his specific actions in implementing those functions were mandated by a subsequent statute. Instead, as the Secretary stated, “in the 1991 legislation, Congress was giving the Secretary additional authority and direction concerning performance of functions [previously] transferred from the ICC.” Defendants’ Memorandum in Opposition to Emergency Motion for Injunction Pending Review at 10 (Jan. 4, 1993). Moreover, “[t]here is no indication that Congress’ adoption in 1991 of additional legislation relating to DOT’S performance of these functions was intended to alter the manner of judicial review established by the 1966 legislation.” Id. at 11.
II. Conclusion
In sum, I remain convinced that soliciting and entering into the grant agreements with the states constituted “actions” or “orders” in the exercise of the Secretary’s “functions, powers, and duties” to regulate motor carrier safety and to investigate and report on the need for safety regulations, which were transferred from the ICC in 1966. Review therefore comes within § 1653(c), and accordingly, we are authorized to hear this appeal. For the foregoing reasons, I respectfully dissent from the dismissal of this petition for review.

. The statute defines “function” to include power and duty, 49 U.S.C. § 1655(fX2)(B)(i), so hereafter I use the term in this encompassing sense.


. Congress was well aware that its 1966 legislation shifted responsibility for safety investigations to the Secretary away from the ICC, which, however, still retained the responsibility to determine the fitness of license applicants. See S.Rep. No. 1627, 89th Cong., 2d Sess. 15 (1966) (noting concerns that the ICC would no longer have its own safety investigating staff and discussing Secretary’s new responsibilities to investigate the safety compliance records of applicants for operating rights and to furnish the ICC with reports of safely compliance surveys).


. Although the Ninth Circuit suggested in dictum that regulations enacted pursuant to post-1966 statutes might not come "within the compass of § 1653(c),” Owner-Operators Ind. Drivers Ass'n v. Skinner, 931 F.2d 582, 589 (9th Cir.1991), it expressly did not decide this question, id. at 589 n. 10.


. The majority cites cases in which the DOT’s authority to make grants to the states is reviewed in the district courts. Maj. op. at 75. As the majority notes, however, those cases dealt with grant authority exercised pursuant to powers transferred to the DOT from the Department of Commerce, not the ICC. Since these powers, which primarily involve funding highway construction, never resided in the ICC, they are not candidates under the 1966 Act for Hobbs Act review. See, e.g., Miller v. United States, 710 F.2d 656, 659 (10th Cir.1983) (citing D.C. Fed'n of Civic Ass'ns v. Airis, 391 F.2d 478 (D.C.Cir.1968)) (upholding district court review of challenge to action under the Federal-Aid Highway Act). Regulating motor carrier safety, unlike building highways, was a classic function of the ICC. See Professional Drivers Council v. Bureau of Motor Carrier Safety, 706 F.2d 1216, 1217 & n. 1 (D.C.Cir.1983).